Title: To George Washington from Robert Lewis, 7 May 1794
From: Lewis, Robert
To: Washington, George


               
                  Hond Uncle,
                  The Exchange [Fauquier County, Va.] May 7th 1794.
               
               Your letter of the 16th of March, I have already acknowledged the receipt of, and shou’d have given you ere this the information you request with regard to the number of your tenants—the amount of the Rents, and particularly the arrearages which may be due; had I not been so frequently disappointed by the High Sheriff of this County in the payment of all monies which
                  
                  has come into his hands belonging to you. Inclosed you will receive an exact list of your tenants—the amount of their yearly rents—and all arrearages which has accrued since I have had the management of your affairs.
               Mr Prescoat has not paid me for the season of his Mare to your Jack, nor for the pasturage; but promises it shall be done in a short time. according to your directions, I have distributed generally, copies of the advertisement which you sent me concerning your Jacks & Traveller.
               I will thank you to instruct me what had best be done with your lotts in the town’s of Winchester & Bath and whether it would be agreeable to you, provided, I make an exchange with one of your tenants in Berkley County; by giving him your lott of 140 acres of Land on the potomac for 200 acres of Land in Berkley well improved; and which would bring you in an annual rent of thirty-five or forty pounds per ann[um]. The lott I allude to in Berkley, is held at present by John Dimmett who has three lives in it. It lays at the mouth of Bullskin.  If you were disposed & could part with the money which you receive for rents—It would be no bad plan to realize the whole amount in purchasing out the life Leases in Berkley County & other places, as the rents which could be had at this time, would more than reimburse you for the purchase money by receiving three, or at most four rents.
               I am fearfull I shall loose the Land (which you were so good as to give me) lying in Stafford; as I can find no entry in the Registers office nor any papers which can give me the smallest insight where the proper title has been derived from. If you could inform me who were the original grantees, its probable I might still do something in the business to my advantage. Mrs Lewis joins me in love to you & my Aunt. I remain your Obliged Nephew
               
                  Robt Lewis
               
               
                  P.S. The replevy bonds for the last year does not become due before the last of this Month when I will make out a Rental for the year.
               
            